Citation Nr: 0424619	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for residuals of bilateral 
foot injuries.  In December 2000, the Board remanded the 
claim to the RO for additional development.  In November 
2001, the veteran appeared at a Travel Board hearing at the 
RO.  In March 2002, the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim, and undertook further development on the 
merits of the claim.  

An April 2003 Board decision denied the claim.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for further action.  An October 2003 Court order 
granted the joint motion, and the case was subsequently 
returned to the Board.  In July 2004, the veteran's 
representative submitted additional written argument.


REMAND

According to the September 2003 joint motion and the October 
2003 Court order, the Board must further address compliance 
with legal provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) concerning the VA's duty to notify the 
claimant as to evidence and information necessary to 
substantiate his claims, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for service connection 
for residuals of bilateral foot injuries.  
If the claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




